Citation Nr: 0306451	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  97-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 3, 1993, 
for the award of compensation benefits for hypertension and 
the residuals of a cerebral aneurysm and subarachnoid 
hemorrhage. 


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Esq.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel





INTRODUCTION

The veteran had active duty from June 1967 to June 1974.  He 
also had 12 days of , active duty for training in January 
1991.  This appeal before the Board of Veterans' Appeals 
(Board) was initiated from a September 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  In December 1998, the Board 
denied the instant claim, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In October, 2001, the Court ordered that the December 1998 
decision of the Board be vacated and remanded the matter to 
the Board for readjudication.  In August 2002, the Board 
sought additional development with regard to this issue.


FINDING OF FACT

In March 2003 the Board was notified that the veteran died on 
March [redacted], 2003. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).
In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).



ORDER

The appeal is dismissed.



		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

